Name: Commission Regulation (EEC) No 3559/92 of 10 December 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 12 . 92 Official Journal of the European Communities No L 365/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3559/92 of 10 December 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641/91 (J), as last amended by Regulation (EEC) No 3496/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 2 to 8 December 1992 for the Italian lira, the pound sterling and the Greek drachma lead, pursuant to Article 9 (2) of Regu ­ lation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Italy and the United Kingdom, and, pursuant to Article 5 (3) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Greece in the eggs and poultrymeat and wine sectors, and, pursuant to Article 8 of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Greece in the other sectors concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Italy* in parts 1 , 3, 4, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto; 2. the column headed 'United Kingdom' in parts 1 , 3, 4, 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto; 3. the column headed 'Greece' in parts 1 , 3, 4, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 4. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 14 December 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24. 6 . 1985, p. 6. O OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 153, 17. 6 . 1991 , p. 1 . O OJ No L 357, 7 . 12 . 1992, p. 1 . O OJ No L 310, 21 . 11 . 1985, p . 4. (') OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 365/2 Official Journal of the European Communities 14. 12,92 ANNEX I PART ! SECTOR CEREALS Monetary compensatory amounts \ l Positive ...mmmm Negative J CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain 1 J l DM F1 Esc £ Bfrt/Lfrj Dkr Ut FF Dr £ Irl Pta  1 000 kg  0709 90 60 5,565 19 631 1 767,2 0712 9019 5,565 19 631 1 767,2 1001 10 10 7,518 26 520 2 387,3 1001 10 90 7,518 26 520 2 387,3 100190 91 5,565 19631 1767,2 100190 99 5,565 19 631 1 767,2 1002 00 00 5,287 18 651 1678,9 1003 0010 5,287 18 651 1678,9 1003 00 90 5,287 18 651 1678,9 1004 0010 5,076 17 905 1 611,8 1004 00 90 5,076 17 905 1 611,8 100510 90 5,565 19 631 1 767,2 1005 90 00 5,565 19 631 1 767,2 1007 00 90 5,287 18 651 1678,9 1008 20 00 5,287 18 651 1678,9 110100 00 6,747 23 800 2 142,5 1102 10 00 6,358 22 428 2 019,0 1102 2010 7,791 27 483 2 474,0 1102 20 90 2,504 8 834 795,2 1102 9010 5,393 19 024 1 712,5 1102 90 30 5,177 18 263 1 644,0 1102 90 90 11-1 7285 5,393 19 024 1 712,5 11-1 7286 5,393 19 024 1 712,5 1103 11 10 9,590 33 827 3 045,1 1103 11 90 7,287 25 704 2 313,9 1103 12 00 7,106 25 067 2 256,5 1103 13 10 11-2 8,069 28 465 2 562,4 1103 13 90 5,676 20 023 1 802,5 1103 19 10 5,393 19 024 1 712,5 1103 19 30 7,402 26 111 2 350,5 1103 19 90 11-1 7285 5,393 19 024 1 712,5 11-1 7286 5,393 19 024 1 712,5 1103 21 00 5,676 20 023 1 802,5 1103 2910 5,393 19 024 1 712,5 1103 29 20 5,393 19 024 1712,5 1103 29 30 5,177 18 263 1644,0 1103 29 40 5,676 20 023 1 802,5 Official Journal of the European Communities No L 365/314 . 12. 92 Il Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  1103 2990 11-1 7285 5,393 19024 1 712,5 11-1 7286 5,393 19 024 1 712,5 1104 11 10 5,393 19 024 1 712,5 1104 11 90 7,402 26 111 2 350,5 1104 1210 5,177 18 263 1644,0 1104 12 90 9,136 32 228 2 901,2 1104 19 10 5,676 20 023 1 802,5 1104 19 30 5,393 19 024 1 712,5 1104 19 50 6,122 21 594 1 943,9 1104 1999 11-1 7285 5,393 19 024 1 712,5 11-1 7286 5,393 19 024 1 712,5 1104 21 10 5,393 19 024 1 712,5 1104 21 30 7,402 26 111 2 350,5 1104 21 50 8,460 29 841 2 686,3 1104 21 90 5,393 19 024 1 712,5 1104 22 10 11-6 7158 5,177 18 263 1 644,0 11-6 7159 9,136 32 228 2 901,2 1104 22 30 7,106 25 067 2 256,5 1104 22 50 5,177 18 263 1644,0 1104 22 90 5,177 18 263 1 644,0 1104 23 10 5,676 20 023 1 802,5 1104 23 30 5,676 20 023 1 802,5 1104 23 90 5,676 20 023 1 802,5 1104 29 11 5,676 20 023 1 802,5 1104 29 15 5j393 19 024 1 712,5 1104 29 19 11-3 7290 5,393 19 024 1 712,5 11-3 7291 5,393 19 024 1 712,5 1104 29 31 5,676 20 023 1 802,5 1104 29 35 5,393 19 024 1 712,5 1104 29 39 11-3 7290 5,393 19 024 1 712,5 11-3 7291 5,393 19 024 1 712,5 1104 29 91 5,676 20 023 1 802,5 1104 29 95 5,393 19 024 1 712,5 11042999 11-1 7285 5,393 19024 1 712,5 11-1 7286 5,393 19 024 1 712,5 1104 30 10 4,174 14 723 1 325,4 1104 30 90 1,670 5 889 530,2 1107 10 11 9,906 34 943 3 145,6 1107 10 19 7,402 26 109 2 350,3 1107 10 91 9,411 33 198 2 988,5 1107 10 99 7,032 24 805 2 233,0 1107 20 00 8,195 28 909 2 602,4 1108 11 00 11-4 7294 9,405 33 176 2 986,5 11-4 7295 0) 9,405 33 176 2 986,5 1108 12 00 11-4 7294 8,403 29 642 2 668,4 No L 365/4 Official Journal of the European Communities 14. 12. 92 I \ I Positive \ Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1000 kg  1108 12 00 11-4 7295 (*) 8,403 29 642 2 668,4 1108 13 00 11-5 7296 8,403 29 642 2 668,4 11-5 7297 (l) 8,403 29 642 2 668,4 1108 14 00 11-4 7294 8,403 29 642 2 668,4 11-4 7295 0) 8,403 29 642 2 668,4 1108 19 90 11-4 7294 8,403 29 642 2 668,4 11-4 7295 0) 8,403 29 642 2 668,4 1109 00 00 12,800 45 151 4 064,5 1702 30 91 17-9 7318 10,963 38 673 3 481,3 1702 30 99 17-9 7318 8,403 29 642 2 668,4 1702 40 90 8,403 29 642 2 668,4 1702 90 50 8,403 29 642 2 668,4 1702 90 75 11,464 40 439 3 640,4 1702 90 79 8,014 28 268 2 544,7 2106 90 55 8,403 29 642 2 668,4 2302 10 10 23-1 7622    23-1 7623 2,298 8 108 729,9 2302 10 90 4,761 16 795 1 511,9 2302 20 10 2,298 8 108 729,9 2302 20 90 4,761 16 795 1 511,9 2302 30 10 2,298 8 108 729,9 2302 30 90 4,925 17 374 1 564,0 2302 40 10 2,298 8 108 729,9 2302 40 90 4,925 17 374 1 564,0 2303 10 11 11,130 39 261 3 534,3 23091011 23-2 7624    23-2 7625 0,668 2 356 212,1 230910 13 23-8 7541 (')    23-8 7542 (*) 7,640 26 951 2 426,1 23-8 7543 (*) 15,280 53 901 4 852,2 23-8 7545 (*) 1,136 4 008 360,8 23-8 7546 (') 2,273 8 017 721,7 23-8 7547 (*)    23-8 7548 Q 12,056 42 527 3 828,3 23-8 7549 (2) 24,112 85 055 7 656,7 23-8 7550 (') 0,668 2 356 212,1 23-8 7551 O 8,308 29 307 2 638,2 23-8 7552 (2) 15,948 56 257 5 064,3 23-8 7626 (') 0,668 2 356 212,1 23-8 7627 (*) 1,804 6 364 572,9 23-8 7628 (*) 2,941 10 373 933,8 23-8 7629 f) 0,668 2 356 212,1 23-8 7630 O 12,724 44 883 4 040,4 23-8 7631 O 24,780 87 411 7 868,8 230910 31 23-3 7624    14. 12. 92 Official Journal of the European Communities No L 365/5 1 I Positive \ i Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark! Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  2309 10 31 23-3 7691 2,115 7 460 671,5 2309 10 33 23-9 7541 (2)    23-9 7542 (2) 7,640 26 951 2 426,1 23-9 7543 (2) 15,280 53 901 4 852,2 23-9 7545 (2) 1,136 4 008 360,8 23-9 7546 (2) 2,273 8 017 721,7 23-9 7547 (2)    23-9 7548 (2) 12,056 42 527 3 828,3 23-9 7549 0 24,112 85 055 7 656,7 23-9 7645 (2) 2,115 7 460 671,5 23-9 7646 (2) 9,755 34 411 3 097,6 23-9 7647 (2) 17,395 61 361 5 523,7 23-9 7648 (2) 2,115 7 460 671,5 23-9 7649 (2) 3,251 11 468 1 032,3 23-9 7650 0) 4,388 15 477 1 393,2 23-9 7651 C) 2,115 7 460 671,5 23-9 7652 (2) 14,171 49 987 4 499,8 23-9 7653 (2) 26,227 92 515 8 328,2 2309 10 51 23-4 7624 ,    23-4 7692 4,174 14 723 1 325,4 2309 10 53 23-10 7541 (2)    23-10 7542 (2) 7,640 26 951 2 426,1 23-10 7543 (2) 15,280 53 901 4 852,2 23-10 7545 (2) 1,136 4 008 360,8 23-10 7546 C) 2,273 8 017 721,7 23-10 7547 (2)    23-10 7548 (2) 12,056 42 527 3 828,3 23-10 7549 (2) 24,112 85 055 7 656,7 23-10 7654 (2) 4,174 14 723 1 325,4 23-10 7655 (2) 11,814 41 674 3 751,5 23-10 7656 (2) 19,454 68 624 6 177,6 23-10 7657 (2) 4,174 14 723 1 325,4 23-10 7658 O 5,310 18 731 1 686,2 23-10 7659 (2) 6,447 22 740 2 047,1 23-10 7660 (2) 4,174 14 723 1 325,4 23-10 7661 (2) 16,230 57 250 5 153,7 23-10 7662 (2) 28,286 99 778 8 982,1 2309 90 31 23-5 7624    23-5 7693 0,668 2 356 212,1 2309 90 33 23-11 7541 (2)    23-11 7542 (2) 7,640 26 951 2 426,1 23-11 7543 (2) 15,280 53 901 4 852,2 23-11 7545 (2) 1,136 4 008 360,8 23-11 7546 (2) 2,273 8 017 721,7 23-11 7547 (2)    No L 365/6 Official Journal of the European Communities 14 . 12 . 92 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France \ FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  2309 90 33 23-11 7548 (*) 12,056 42 527 3 828,3 23-11 7549 O 24,112 85 055 7 656,7 23-11 7663 O 0,668 2 356 212,1 23-11 7664 O 8,308 29 307 2 638,2 23- 11 7665 O 15,948 56 257 5 064,3 23-11 7666 O 0,668 2 356 212,1 23-11 7667 C) 1,804 6 364 572,9 23-11 7668 O 2,941 10 373 933,8 23-11 7669 (2) 0,668 2 356 212,1 23-11 7670 O 12,724 44 883 4 040,4 23-11 7671 O 24,780 87 411 7 868,8 2309 90 41 23-6 7624    23-6 7694 2,115 7 460 671,5 2309 90 43 23-12 7541 (*)    23-12 7542 (*) 7,640 26 951 2 426,1 23-12 7543 (2) 15,280 53 901 4 852,2 23-12 7545 O 1,136 4 008 360,8 23-12 7546 (*) 2,273 8 017 721,7 23-12 7547 O    23-12 7548 (2) 12,056 42 527 3 828,3 23-12 7549 O 24,112 85 055 7 656,7 23-12 7672 (2) 2,115 7 460 671,5 23-12 7673 (a) 9,755 34 411 3 097,6 23-12 7674 (2) 17,395 61 361 5 523,7 23-12 7675 (2) 2,115 7 460 671,5 23-12 7676 (2) 3,251 11 468 1 032,3 23-12 7677 (2) 4,388 15 477 1 393,2 23-12 7678 (2) 2,115 7 460 671,5 23-12 7679 (a) 14,171 49 987 4 499,8 23-12 7680 O 26,227 92 515 8 328,2 2309 90 51 23-7 7624    23-7 7695 4,174 14 723 1 325,4 2309 90 53 23-131 7541 (a)    23-13 7542 (2) 7,640 26 951 2 426,1 23-13 7543 (2) 15,280 53 901 4 852,2 23-13 7545 (2) 1,136 4 008 360,8 23-13 7546 (2) 2,273 8 017 721,7 23-13 7547 (2)    23-13 7548 (2) 12,056 42 527 3 828,3 23-13 7549 (2) 24,112 85 055 7 656,7 23-13 7681 (2) 4,174 14 723 1 325,4 23-13 7682 (2) 11,814 41 674 3 751,5 23-13 7683 (2) 19,454 68 624 6 177,6 23-13 7684 (2) 4,174 14 723 1 325,4 23-13 7685 (2) 5,310 18 731 1 686,2 14. 12. 92 Official Journal of the European Communities No L 365/7 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 (') 6,447 22 740 2 047,1 23-13 7687 (a) 4,174 14 723 1 325,4 23-13 7688 O 16,230 57 250 5 153,7 23-13 7689 (') 28,286 99 778 8 982,1 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 365/8 Official Journal of the European Communities 14. 12. 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Ad^ £nal Notes Nether ­lands Portugal UnitedKingdom Belgium/Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg live weight  0102 90 10 (') 5,314 18 747 1 687,6 0102 90 31 O 5,314 18 747 1 687,6 0102 90 33 O 5,314 18 747 1 687,6 0102 90 35 0) 5,314 18 747 1 687,6 0102 90 37 5,314 18 747 1 687,6  100 kg net weight  0201 10 10 10,098 35 619 3 206,5 0201 10 90 10,098 35 619 3 206,5 0201 20 21 10,098 35 619 3 206,5 0201 20 29 10,098 35 619 3 206,5 0201 20 31 8,078 28 495 2 565,2 0201 20 39 8,078 28 495 2 565,2 0201 20 51 12,117 42 743 3 847,7 0201 20 59 12,117 42 743 3 847,7 0201 20 90 8,078 28 495 2 565,2 0201 30 00 13,818 48 742 4 387,8 0202 10 00 8,981 31 682 2 852,1 0202 20 10 O 8,981 31 682 2 852,1 0202 20 30 02-1 7014 1,437 5 069 456,3 02-1 7018 1,437 5 069 456,3 02-1 7019 O 7,185 25 346 2 281,6 0202 20 50 02-1 7014 2,245 7 921 713,0 02-1 7018 2,245 7 921 713,0 02-1 7019 O 11,227 39 603 3 565,1 0202 20 90 O 7,185 25 346 2 281,6 0202 30 10 O 11,227 39 603 3 565,1 0202 30 50 0(J) 11,227 39 603 3 565,1 0202 30 90 02-2 7034 2,245 7 921 713,0 02-2 7038 (2) 11,227 39 603 3 565,1 0206 10 95 13,818 48 742 4 387,8 0206 29 91 11,227 39 603 3 565,1 0210 20 10 8,078 28 495 2 565,2 0210 20 90 11,532 40 681 3 662,1 0210 90 41 11,532 40 681 3 662,1 0210 90 90 11,532 40 681 3 662,1 1602 50 10 16-4 7330 11,532 40 681 3 662,1 16-4 7331 6,909 24 371 2 193,9 16-4 7332 4,624 16 310 1 468,2 1602 90 61 16-4 7332 4,624 16 310 1 468,2 14. 12. 92 No L 365/9Official Journal of the European Communities (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. Q The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal, -  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 365/10 Official Journal of the European Communities 14. 12. 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts \ \ I Il Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 pieces  0105 11 00 0,045 319 14,8 0105 19 10 0,133 931 43,2 0105 19 90 0,045 319 14,8  100 kg  0105 91 00 0,198 1 386 64,3 0105 99 10 0,321 2 255 104,6 0105 99 20 0,305 2 138 99,1 0105 99 30 0,217 1 524 70,7 0105 99 50 0,317 2 228 103,3 0207 10 11 0,248 1 742 80,8 0207 10 15 0,282 1 981 91,9 0207 10 19 0,307 2 158 100,1 0207 10 31 0,310 2 177 101,0 0207 10 39 0,340 2 386 110,7 0207 10 51 0,378 2 653 123,0 0207 10 55 0,459 3 222 149,4 0207 10 59 0,510 3 580 166,0 0207 10 71 0,435 3 054 141,6 0207 10 79 0,476 3 340 154,9 0207 10 90 0,454 3 183 147,6 0207 21 10 0,282 1 981 91,9 0207 21 90 0,307 2 158 100,1 0207 22 10 0,310 2 177 101,0 0207 22 90 0,340 2 386 110,7 0207 23 11 0,459 3 222 149,4 0207 23 19 0,510 3 580 166,0 0207 23 51 0,435 3 054 141,6 0207 23 59 0,476 3 340 154,9 0207 23 90 0,454 3 183 147,6 0207 39 11 0,836 5 870 272,2 0207 39 13 0,338 2 374 110,1 0207 39 15 0,258 1 807 83,8 0207 39 17 0,178 1 251 58,0 0207 39 21 0,466 3 268 151,6 0207 39 23 0,437 3 070 142,4 0207 39 25 0,792 5 561 257,9 0207 39 27 0,178 1 251 58,0 0207 39 31 0,651 4 572 212,0 0207 39 33 0,374 2 625 121,7 14. 12 . 92 Official Journal of the European Communities No L 365/ 11 II Positive l I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain ll DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu  100 kg  0207 39 35 0,258 1 807 83,8 0207 39 37 0,178 1 251 58,0 0207 39 41 0,496 3 483 161,5 0207 39 43 0,233 1 633 75,7 0207 39 45 0,419 2 939 136,3 0207 39 47 0,792 5 561 257,9 0207 39 51 0,178 1 251 58,0 0207 39 53 0,999 7 013 325,2 0207 39 55 0,836 5 870 272,2 0207 39 57 0,561 3 938 182,6 0207 39 61 0,523 3 674 170,4 0207 39 63 0,499 3 502 162,4 0207 39 65 0,258 1 807 83,8 0207 39 67 0,178 1 251 58,0 0207 39 71 0,714 5 010 232,3 0207 39 73 0,466 3 268 151,6 0207 39 75 0,690 4 843 224,6 0207 39 77 0,437 3 070 142,4 0207 39 81 0,654 4 593 213,0 0207 39 83 0,792 5 561 257,9 0207 39 85 0,178 1 251 58,0 0207 41 10 0,836 5 870 272,2 0207 41 11 0,338 2 374 110,1 0207 41 21 0,258 1 807 83,8 0207 41 31 0,178 1 251 58,0 0207 41 41 0,466 3 268 151,6 0207 41 51 0,437 3 070 142,4 0207 41 71 0,792 5 561 257,9 0207 41 90 0,178 1 251 58,0 0207 42 10 0,651 4 572 212,0 0207 42 11 0,374 2 625 121,7 0207 42 21 0,258 1 807 83,8 0207 42 31 0,178 1 251 58,0 0207 42 41 0,496 3 483 161,5 0207 42 51 0,233 1 633 75,7 0207 42 59 0,419 2 939 136,3 0207 42 71 0,792 5 561 257,9 0207 42 90 0,178 1 251 58,0 0207 43 11 0,999 7 013 325,2 0207 43 15 0,836 5 870 272,2 0207 43 21 0,561 3 938 182,6 0207 43 23 0,523 3 674 170,4 0207 43 25 0,499 3 502 162,4 0207 43 31 0,258 1 807 83,8 0207 43 41 0,178 1 251 58,0 No L 365/12 Official Journal of the European Communities 14. 12. 92 l Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  ' 0207 43 51 0,714 5 010 232,3 0207 43 53 0,466 3 268 151,6 0207 43 61 0,690 4 843 224,6 0207 43 63 0,437 3 070 142,4 0207 43 71 0,654 4 593 213,0 0207 43 81 0,792 5 561 257,9 0207 43 90 0,178 1 251 58,0 0209 00 90 0,396 2 781 128,9  100 pieces  0407 00 11 0,095 665 30,8 0407 00 19 0,032 228 10,6  100 kg  0407 00 30 0,286 2 009 93,2 0408 11 10 1,339 9 401 436,0 0408 19 11 0,584 4 098 190,0 0408 1919 0,624 4 379 203,1 0408 91 10 1,294 9 080 421,1 0408 99 10 0,332 2 330 108,1 1602 31 11 16-2 7323 0,620 4 354 201,9 16-2 7324    1602 31 19 16-2 7323 0,872 6 117 283,7 16-2 7324    1602 39 11 0,835 5 863 271,9 1602 39 19 16-2 7323 0,872 6 117 283,7 16-2 7324    3502 10 91 1,162 8 156 378,2 3502 10 99 0,157 1 105 51,2 3502 90 51 1,162 8 156 378,2 3502 90 59 0,157 1 105 51,2 No L 365/ 1314. 12 . 92 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts 1 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0401 04-1 7058 * a+e a+c a+e 0402 10 11 6,028  21264 1914,2 0402 10 19 04-3 7059 3,930 13 864 1 248,0 04-3 7079 6,028 21 264 1 914,2 04-3 7222    0402 10 91 04-4 7089 d+f d+f d+f 0402 10 99 04-4 7089 d+f d+f d+f 0402 21 11 04-2 7744 a+c a+c a+c 0402 21 17 04-6 7098 3,930 13 864 1 248,0 04-6 7114 a+c a+c a+c 04-6 7224    0402 21 19 04-2 7744 a+c a+c a+c 0402 21 91 04-2 7744 a+c a+c a+c 0402 21 99 04-2 7744 a+c a+c a+c 0402 29 04-2 7744 a+c+f a+c+f a+c+f 0402 91 04-2 7744 a+c a+c a+c 040299 04-2 7744 a+c+f a + c+f a+c+f 0403 10 02 04-2 7744 a+c a+c a+c 0403 10 04 04-2 7744 a+c a+c a+c 0403 10 06 04-2 7744 a+c a+c a+c 0403 10 12 04-2 7744 a+c+f a+c+f a+c+f 0403 10 14 04-2 7744 a+c+f a+c+f a+c+f 0403 10 16 04-2 7744 a+c+f a+c+f a+c+f 0403 10 22 04-2 7744 a+c a+c a+c 0403 10 24 04-2 7744 a+c a+c a+c 0403 10 26 04-2 7744 a+c a+c a + c 0403 10 32 04-2 7744 a+c+f a+c+f a+c+f 0403 10 34 04-2 7744 a+c+f a+c+f a+c+f 0403 10 36 04-2 7744 a+c+f a+c+f a+c+f 0403 90 11 04-5 7093 3,930 13 864 1 248,0 04-5 7097 6,028 21 264 1 914,2 04-5 7223    0403 90 13 04-6 7098 3,930 13 864 1 248,0 04-6 7114 a+c a+c a+c 04-6 7224    0403 90 19 04-2 7744 a+c a+c a+c 0403 90 31 04-4 7089 d+f d + f d+f 0403 90 33 04-2 7744 a+c+f a+c+f a+c+f 0403 90 39 04-2 7744 a+c+f a+c+f a+c+f No L 365/ 14 Official Journal of the European Communities 14. 12 . 92 Positive Negative CN Code Table Additional Notes Nether ­lands Portugal UnitedKingdom Belgium/Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 1UV Kg 0403 90 51 04-2 7744 a + c a+c a+c 0403 90 53 04-2 7744 a + c a+c a+c 0403 90 59 04-2 7744 a+c a+c a+c 0403 90 61 04-2 7744 a+c+f a+c+f a+c+f 0403 90 63 04-2 7744 a+c+f a+c+f a+c+f 0403 90 69 04-2 7744 a+c+f a+c+f a+c+f 0404 90 11 04-2 7744 a+c a+c a + c 0404 9013 04-2 7744 a + c a+c a+c 0404 90 19 04-2 7744 a + c a+c a + c 0404 90 31 04-2 7744 a + c a+c a+c 0404 90 33 04-2 7744 a+c a+c a+c 0404 90 39 04-2 7744 a+c a+c a+c 0404 90 51 04-2 7744 a+c+f a+c+f a+c+f 0404 90 53 04-2 7744 a+c+f a+c+f a+c+f 0404 90 59 04-2 7744 a+c+ f a+c+f a+c+f 040490 91 04-2 7744 a+c+f a+c+f a+c+f 0404 90 93 04-2 7744 a+c+f a+c+f a+c+f 0404 90 99 04-2 7744 a+c+f a+c+f a+c+f 0405 04-7 7118 3,475 12 258 1 103,5 04-7 7119 3,562 12 564 1 131,1 04-7 7134 5,043 17 788 1 601,3 04-7 7138 5,169 18 233 1 641,3 04-7 7139 5,482 19 338 1 740,8 04-7 7154 5,619 19 821 1 784,3 04-7 7189 9,986 35 224 3 170,9 04-7 7193 10,235 36 105 3 250,2 04-7 7197 bxcoef bxcoef bxcoef 04-7 7199 bxcoef bxcoef bxcoef 04-7 7218 bxcoef bxcoef bxcoef 04-7 7225 b b b 04-7 7281 bxcoef bxcoef bxcoef 0406 10 20 04-8 7226    04-8 7227 7,495 26 439 2 380,1 04-8 7228 8,558 30 188 2 717,5 04-8 7229 5,153 18 177 1 636,3 04-8 7230 6,705 23 653 2 129,3 04-8 7231 2,342 8 262 743,8 04-8 7232 3,407 12 018 1 081,9 0406 10 80 04-8 7226    04-8 7228 8,558 30 188 2 717,5 04-8 7230 6,705 23 653 2 129,3 04-8 7232 3,407 12 018 1 081,9 0406 20 10    0406 20 90 04-9 7233 8,558 30 188 2 717,5 04-9 7234 11,604 40 933 3 684,8 14. 12 . 92 No L 365/ 15Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 30 10 04-10 7235    04-10 7236 3,077 10 856 977,2 04-10 7237 4,514 15 922 1 433,3 04-10 7238 6,568 23 168 2 085,6 04-10 7239 7,789 27 475 2 473,3 0406 30 31 04-10 7235    04-10 7236 3,077 10 856 977,2 04-10 7237 4,514 15 922 1 433,3 04-10 7238 6,568 23 168 2 085,6 0406 30 39 04-10 7235    04-10 7238 6,568 23 168 2 085,6 04-10 7239 7,789 27 475 2 473,3 040.6 30 90 7,789 27 475 2 473,3 0406 40 00 04-11 7240    04-11 7241 8,101 28 575 2 572,4 0406 90 11 04-12 7242 6,705 23 653 2 129,3 04-12 7243     04-12 7244 7,495 26 439 2 380,1 04-12 7245 8,558 30 188 2 717,5 04-12 7246 5,153 18 177 1 636,3 04-12 7247 6,705 23 653 2 129,3 0406 90 13 04-13 7248    04-13 7250 10,016 35 332 3 180,6 0406 90 15 04-13 7248    04-13 7250 10,016 35 332 3 180,6 0406 90 17 04-13 7248    04-13 7249 6,705 23 653 2 129,3 04-13 7250 10,016 35 332 3 180,6 0406 90 19    0406 90 21 04-14 7251    04-14 7252 9,178 32 376 2 914,5 0406 90 23 04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 04-15 7258 6,705 23 653 2 129,3 0406 90 25 04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 04-15 7258 6,705 23 653 2 129,3 0406 90 27 04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 V No L 365/16 Official Journal of the European Communities 14 . 12 . 92 III l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0406 90 27 04-15 7258 6,705 23 653 2 129,3 0406 90 29 04-15 7253    04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 04-15 7258 6,705 23 653 ' 2129,3 0406 90 31 04-15 7253    04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 04-15 7258 6,705 23 653 2 129,3 0406 90 33 04-15 7253    04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1636,3 04-15 7258 6,705 23 653 2 129,3 0406 90 35 04-16 7259    04-16 7274 7,495 26 439 ¢ 2 380,1 04-16 7277 8,558 30 188 2 717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 37 04-16 7259    04-16 7274 7,495 26 439 2 380,1 04-16 7277 8,558 30 188 2 717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 39 04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 04-15 7258 6,705 23 653 2 129,3 0406 90 50 04-15 7253    04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 04-15 7258 6,705 23 653 2 129,3 0406 9061    0406 90 63    0406 90 69 11,604 40 933 3 684,8 0406 90 73 04-16 7259      ' 04-16 7274 7,495 26 439 2 380,1 14 . 12 . 92 Official Journal of the European Communities No L 365/17 Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  .0406 90 73 04-16 7277 8,558 30 188 2 717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 75 04-16 7259    04-16 7274 7,495 26 439 2 380,1 04-16 7277 8,558 30 188 2 717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 77 04-16 7259    04-16 7274 7,495 26 439 2 380,1 04-16 7277 8,558 30 188 2 717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 79 04-16 7259    04-16 7274 7,495 26 439 2 380,1 04-16 7277 8,558 30 188 2 717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 81 04-16 7259    04-16 7274 7,495 26 439 2 380,1 04-16 7277 8,558 30 188 2 717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 85 04-16 7259    04-16 7274 7,495 26 439 2 380,1 04-16 7277 8,558 30 188 2717,5 04-16 7278 5,153 18 177 1 636,3 04-16 7279 6,705 23 653 2 129,3 0406 90 89 04-15 7253    04-15 7254    04-15 7255 7,495 26 439 2 380,1 04-15 7256 8,558 30 188 2 717,5 04-15 7257 5,153 18 177 1 636,3 04-15 7258 6,705 23 653 2 129,3 0406 90 93 04-8 7226    04-8 7231 2,342 8 262 743,8 04-8 7232 3,407 12 018 1 081,9 0406 90 99 04-8 7226   ' 04-8 7228 8,558 30 188 2 717,5 04-8 7230 6,705 23 653 2 129,3 04-8 7232 3,407 12 018 1 081,9 . 2309 1015 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 No L 365/18 Official Journal of the European Communities 14 . 12. 92 \ I \ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 15 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19137 1 722,8 23-14 7885    2309 10 19 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885    2309 10 39 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 14. 12 . 92 Official Journal of the European Communities No L 365/19 || llI Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg ' Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 39 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885    2309 10 59 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 ¢ 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 , 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885    2309 10 70 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 11 1 A 7CS1 C lie 1 Q 117 1 711 S No L 365/20 Official Journal of the European Communities 14. 12 . 92 Positive Negative CN code Table Additional&lt;;ode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 70 23-14 7885    2309 90 35 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885    2309 90 39 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885    2309 90 49 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 * 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 2V14 7 « « 3.418 12 128 1091.7 14. 12. 92 Official Journal of the European Communities No L 365/21 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pa  100 kg  2309 90 49 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885    2309 90 59 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 23-14 7579 1,206 4 253 382,8 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885    2309 90 70 23-14 7553 0,764 2 695 242,6 23-14 7554 1,528 5 390 485,2 23-14 7555 2,292 8 085 727,8 23-14 7556 2,865 10 106 909,8 23-14 7557 3,209 11 319 1 019,0 23-14 7558 3,438 12 128 1 091,7 23-14 7559 0,114 401 36,1 23-14 7569 0,227 802 72,2 23-14 7573 0,341 1 203 108,3 23-14 7574 0,426 1 503 135,3 23-14 7577 0,477 1 684 151,6 23-14 7578 0,511 1 804 162,4 « u 7K7Q i on*. A. s No L 365/22 Official Journal of the European Communities 14.12.92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM Fl" Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 90 70 23-14 7580 2,411 8 505 765,7 23-14 7581 3,617 12 758 1 148,5 23-14 7582 4,521 15 948 1 435,6 23-14 7583 5,063 17 862 1 607,9 23-14 7584 5,425 19 137 1 722,8 23-14 7885     % milk fat/100 kg product  a 0,111 393 35,4 b 0,122 431 38,8  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/100 kg product .  c 0,052 182 16,4  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,060 213 19,1  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 0,005 17 1,5  °/o sucrose/100 kg product  f 0,020 72 6,5 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and die weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or casemates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 14 12. 92 Official Journal of the European Communities No L 365/23 PART 6 SECTORWINE Monetary compensatory amounts liII Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2204 21 25 22-5 7431 O 3 844 178,3 22-5 7432 (2) 3 844 178,3 22-5 7434 (') 166 7,7 22-5 7435 ( ») 166 7,7 22-5 7437 (') 166 7,7 22-5 7587 (*) 3 844 178,3 22-5 7588 ( ») 166 7,7 2204 21 29 22-6 7438 (2) 2 693 124,9 22-6 7439 (2) 2 693 124,9 22-6 7441 0). 166 7,7 22-6 7442 ( ») 166 7,7 22-6 7444 ( ») 166 7,7 22-6 7589 (2) 2 693 124,9 22-6 7590 C) 166 7&gt;7 2204 21 35 22-8 7449 O 3 844 178,3 22-8 7451 O 166 7&gt;7 22-8 7452 (') 166 7,7 22-8 7454 0 166 7,7 22-8 7591 O 3 844 178,3 22-8 7592 (') 166 7,7 2204 21 39 22-9 7455 (J) 2 693 124,9 22-9 7457 (l) 166 7,7 22-9 7458 (') 166 7,7 22-9 7469 (') 166 7,7 22-9 7593 (2) 2 693 124,9 22-9 7594 (l) 166 7,7 2204 29 10 22-3 7426 (') 166 7,7 2204 29 25 22-11 7478 (2) 3 844 178,3 22-11 7479 O 3 844 178,3 22-11 7480 O 3 844 178,3 22-11 7481 O 3 844 178 »3 22-11 7483 0) 166 7,7 22-11 7484 (') 166 7,7 22-11 7486 O 166 7,7 22-11 7595 O 3 844 178,3 22-11 7596 C) . 166 7 »7 2204 29 29 22-12 7487 (2) 2 693 124,9 22-12 7488 (2) 2 693 124,9 22-12 7490 C) 166 7,7 22-12 7491 0 166 7,7 No L 365/24 Official Journal of the European Communities 14. 12. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 29 29 22-12 7493 (*) 166 7,7 22-12 7597 (*) 2 693 124,9 22-12 7598 (') 166 7,7 2204 29 35 22-14 7498 (*) 3 844 178,3 22-14 7499 (*) 3 844 178,3 22-14 7518 O 166 7,7 22-14 7519 ( ») 166 7,7 22-14 7523 (') 166 7,7 22-14 7599 (*) 3 844 178,3 22-14 7614 (') 166 7,7 2204 29 39 22-15 7524 (2) 2 693 124,9 22-15 7526 (') 166 7,7 22-15 7527 (') 166 7,7 22-15 7529 (') 166 7,7 22-15 7618 O 2 693 124,9 22-15 7619 O 166 7,7 (') Per °/o vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. Official Journal of the European Communities No L 365/2514. 12 . 92 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  1701 11 10 17-5 7334 (') 1,702 6 002 540,3 17-5 7335 1,702 6 002 540,3 1701 11 90 17-5 7334 ( ») 1,702 6 002 540,3 17-5 7335 1,702 6 002 ' 540,3 1701 12 10 17-5 7334 (l) 1,702 6 002 540,3 17-5 7335 1,702 6 002 540,3 1701 12 90 17-5 7334 O 1,702 6 002 540,3 17-5 7335 1,702 6 002 540,3 1701 91 00 17-6 7337 (2) 2,043 7 206 648,7 1701 99 10 17-7 7340 2,043 7 206 648,7 1701 99 90 17-7 7340 2,043 7 206 648,7  100 kg of dry matter  1702 30 10 17-8 7341 2,043 7 206 648,7 1702 40 10 17-8 7341 2,043 7 206 648,7 1702 60 10 17-8 7341 2,043 7 206 648,7  % sucrose content and 100 kg net  1702 60 90 17-10 7345 (}) 0,0204 72,06 6,487 17-10 7346 (J) 0,0204 72,06 6,487 17-10 7347 (J) 0,0204 72,06 6,487  100 kg of dry matter  1702 90 30 17-8 7341 2,043 7 206 648,7  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (J) 0,0204 72,06 6,487 17-11 7350 O 0,0204 72,06 6,487 17-11 7351 O 0,0204 72,06 6,487 1702 90 71 17-12 7353 (J) 0,0204 72,06 6,487 1702 90 90 17-10 7345 (J) 0,0204 72,06 6,487 17-10 7346 ( ») 0,0204 72,06 6,487 17-10 7347 (J) 0,0204 72,06 6,487  100 kg of dry matter  2106 90 30 21-5 7419 2,043 7 206 648,7  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 (') 0,0204 72,06 6,487 21-6 7424 (J) 0,0204 72,06 6,487 21-6 7425 0 0,0204 72,06 6,487 No L 365/26 Official Journal of the European Communities 14. 12/ 92 (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431/68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (*) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1) in the case of exports. 14 . 12 . 92 Official Journal of the European Communities No L 365/27 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom ¢ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0403 10 51 5,425 19 138 1 722,8 0403 10 53 6,061 21 317 1 920,6 0403 10 59 8,543 30 134 2 712,7 0403 10 91   __ 0403 10 93    0403 10 99    0403 90 71 5,425 19 138 1 722,8 0403 90 73 6,061 21 317 1 920,6 0403 90 79 8,543 30 134 2 712,7 0403 90 91    0403 90 93    0403 90 99    1517 10 10    1517 90 10    1704 10 11    1704 10 19    . 1704 10 91    1704 10 99    1704 90 51 17-1 » 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 » 17-2 7632    1704 90 99 17-3 » 17-3 7632    1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832  7 506 , 1806 90 11 18-4 * No L 365/28 Official Journal of the European Communities 14. 12. 92 l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain L DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  1806 90 19 18-1 » 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632    1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901. 10 00 19-4 * 190190 90 19-2 * 1902 11 10    19021190    1902 19 11    1902 19 19   , _ 1902 19 90    1902 40 10    1903 00 00    1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 » 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3    19-3 7633    19-3 7634    1905 90 40 19-1 » 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10    2105 00 91 21-3 6585    21-3 7585  6 200  2105 00 99 21-4 6586  7 166  21-4 7586  8 758  2106 10 90 21-2 * 2106 90 99 21-1 * 21-1 7001    21-1 7002    21-1 7003    21-1 7004    No L 365/2914. 12. 92 Official Journal of the European Communities || \ Positive I Negative n I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2106 90 99 21-1 7635   21-1 7636  '  21-1 7637   21-1 7642  6 031 2905 44 11   2905 44 19  5 837 2905 44 91   2905 44 99  8 301 3505 10 10   3505 10 90   3823 60 11   3823 60 19  5 837 3823 60 91   3823 60 99  8 301  7001    7002    7003    7004  6 031  7005    7006    7007    7008    7009  6 809  7010    7011    7012    7013  5 876  7015    7016    7017    7020    7021    7022    7023  6 895  7024  8 710  7025    7026  7027  6 375  7028  7 673 7029  9 488  7030 I   7031  5 895  7032  7 257 7033  8 555  7035   No L 365/30 Official Journal of the European Communities 14 . 12. 92 1 \ Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain l L \ DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Pr £ Irl Pta  100 kg  7036  6 849  7037  8 211  7040  8 038  7041 2,720 9 594  7042 3,106 10 956 ^86,3 7043 3,474 12 254 1 103,1 7044 3,989 14 069 1 266,6 7045  8 816  7046 2,940 10 372 933,7 7047 3,326 11 734 1 056,3 7048 3,694 13 032 1 173,1 7049 4,209 14 847 1 336,6 7050 2,749 9 698  7051 3,190 11 254 1 013,3 7052 3,576 12 616 1 135,9 7053 3,944 13 914 1 252,7 7055 3,021 10 652 959,0 7056 3,462 12 208 1 099,1 7057 3,848 13 570 1 221,7 7060 4,069 14 353 1 292,1 7061 4,510 15 909 1 432,2 7062 4,896 17 271 1 554,8 7063 5,264 18 569 1671,6 7064 5,779 20 384 1 835,1 7065 4,289 15 131 1 362,1 7066 4,730 16 687 1 502,2 7067 5,116 18 049 1 624,8 7068 5,484 19 347 1 741,6 7069 ' 5,999 21 162 1 905,1 7070 7 4,539 16 013 1 441,7 7071 4,980 17 569 1 581,8 7072 5,366 18 931 1 704,4 7073 5,734 20 229 1 821,2 7075 4,811 16 967 1 527,5 7076 5,252 18 523 1 667,6 7077 5,638 19 885 1 790,2 7080 7,921 27 941 2 515,3 7081 8,362 29 497 2 655,4 7082 8,748 30 859 2 778,0 7083 9,116 32 157 2 894,8 7084 9,631 33 972 3 058,3 7085 8,141 28 719 2 585,3 7086 8,582 30 275 2 725,4 7087 8,968 31 637 2 848,0 7088 9.336 32 935 2 964,8 No L 365/3114. 12. 92 Official Journal of the European Communities Positive l Negative CN code Table Additionscode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain ll DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg   7090 8,391 29 601 2 664,9  7091 8,832 31 157 2 805,0  7092 9,218 32 519 2 927,6  7095 8,663 30 555 2 750,7 . 7096 9,104 32111 2 890,8 7100 (l)     7101 C)     7102 0     7103 C)     7104 (')  7 006  7105 0)     7106 O     7107 (l)     7108 O  5 969   7109 0)  7 784   7110 (')     7111 O     7112 O     7113 (*)  6 851  _ 7115 ( ») __    7116 O     7117 O  6507   7120 0)     7121 0)     7122 O  6 572   7123 0)  7 870   7124 (') 2,746 9 685   7125 C)     7126 (')  5 988   7127 C)  7 350   s 7128 C)  8 648   7129 (') 2,966 10 463 942,0 __ 7130 0)     7131 0)  6 870   7132 O  8 232   7133 ( ») 2,701 9 530   7135 0)  6 268   7136 (l)  7 824   7137 0)  9 186   7140 0)  9 013   7141 O 2,996 10 569 951,5  7142 C) 3,382 11 931 1 074,1  7143 O 3,750 13 229 1 190,9  7144 O 4,265 15 044 1 354,4  7145 O 2,775 9 791 881,4 No L 365/32 Official Journal of the European Communities 14. 12. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7146 O v 3,216 11 347 1 021,5 7147 (*) 3,602 12 709 1 144,1 7148 (l) 3,970 14 007 1 260,9 7149 (') 4,485 15 822 1 424,4 7150 O 3,025 10 673 961,0 7151 (l) 3,466 12 229 1 101,1 7152 (*) 3,852 13 591 1 223,7 7153 0) 4,220 14 889 1 340,5 7155 O 3,297 11 627 1 046,8 7156 (l) 3,738 13 183 . 1 186,9 7157 O 4,124 14 545 1 309,5 7160 O 4,345 15 328 1 379,9 7161 O 4,786 16 884 , 1 520,0 7162 O 5,172 18 246 1 642,6 7163 O 5,540 19 544 1 759,4 7164 C) 6,055 21 359 1 922,9 7165 0) 4,565 16 106 1 449,9 7166 O 5,006 17 662 1 590,0 7167 C) 5,392 19 024 1 712,6 7168 0) 5,760 20 322 1 829,4 7169 O 6,275 22 137 1 992,9 7170 O 4,815 16 988 1 529,5 7171 C) 5,256 18 544 1 669,6 7172 O 5,642 19 906 1 792,2 7173 0) 6,010 21 204 1 909,0 7175 (') 5,087 17 942 1 615,3 7176 O 5,528 19 498 1 755,4 7177 ( ») 5,914 20 860 1 878,0 7180 (') 8,197 28 916 2 603,1 7181 O 8,638 30 472 2 743,2 7182 0) 9,024 31 834 2 865,8 7183 (l) 9,392 33 132 2 982,6 7185 O 8,417 29 694 2 673,1 7186 O 8,858 31 250 2 813,2 7187 (') 9,244 32 612 2 935,8 7188 C) 9&gt;612 33910 3 052,6 7190 0) 8,667 30 576 2 752,7 7191 O 9,108 32 132 2 892,8 7192 O 9,494 33 494 3 015,4 7195 O 8,939 31 530 2 838,5 7196 C) 9&gt;380 33 086 2 978,6 7200 O  6 560  7201 0)  8 116  7202 O  9 478  7203 O 3,058 10 776 970,3 I 14 . 12. 92 Official Journal of the European Communities No L 365/33 Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Put  100 kg   7204 (') 3,573 12 591 1 133,8  7205 0)  7 338   7206 (')  8 894   7207 (') 2,910 10 256 923,5  7208 0) 3,278 11 554 1 040,3  7209 O 3,793 13 369 1 203,8  7210 C)  . 8 220   7211 (*) 2,774 9 776 880,5  7212 0) 3,160 11 138 1 003,1  7213 O 3,528 12 436 1 119,9  7215 0)  9174   7216 0) 3,046 10 730 966,3  7217 O 3,432 12 092 1 088,9  7220 C) 2,875 10 128 912,0  7221 C) 3,316 11 684 1 052,1  7260 0) 4,405 15 538 1 398,7  7261 C) 4,846 17 094 1 538,8  7262 C) 5,232 18 456 1 661,4  7263 O 5,600 19 754 1 778,2  7264 O 6,115 21 569 1 941,7  7265 C) 4,625 16 316 1 468,7  7266 0) 5,066 17 872 1608,8  7267 0) 5,452 19 234 1 731,4  7268 (&gt;) 5,820 20 532 1 848,2  7269 C) 6,335 22 347 2 011,7  7270 0) 4,875 17 198 1 548,3  7271 0) 5,316 18 754 1 688,4  7272 C) 5,702 20 116 1 811,0  7273 C) ' 6,070 21 414 1 927,8  7275 0) 5,147 18 152 1 634,1  7276 C) 5,588 19 708 1 774,2  7300 (')  8 736   7301 0) 2,923 10 292 927,0  7302 O 3,309 11 654 1 049,6  7303 (*) 3,677 12 952 1 166,4  7304 (') 4,192 14 767 1 329,9  7305 O V02 9 514   7306 0) 3,143 11 070 997,0  7307 (') 3,529 12 432 1 119,6  7308 (*) 3,897 13 730 1 236,4  7309 0) 4,412 15 545 1 399,9  7310 0) 2,952 10 396 936,5  7311 C) 3,393 11952 1076,6  7312 C) 3,779 13 314 . 1 199,2  7313 (') 4,147 14 612 1 316,0 No L 365/34 Official Journal of the European Communities 14. 12. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ \ DM R Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 7315 (l) 3,224 11 350 1 022,3 7316 (') 3,665 12 906 1 162,4 7317 O 4,051 14 268 1 285,0 7320 (') 3,494 12 304 1 108,1 7321 0) 3,935 13 860 1 248,2 7360 (l) 4,773 16 837 1 515,7 7361 (') 5,214 18 393 1 655,8 7362 O 5,600 19 755 1 778,4 7363 0) 5,968 21 053 1 895,2 7364 0) 6,483 22 868 2 058,7 7365 O 4,993 17 615 1 585,7 7366 O 5,434 19171 1 725,8 7367 O 5,820 20 533 1 848,4 7368 (') 6,188 21 831 1 965,2 7369 0) 6,703 23 646 2 128,7 7370 O 5,243 18 497 1 665,3 7371 ( ») 5,684 20 053 1 805,4 7372 C) 6,070 21 415 1 928,0 7373 0) 6,438 . 22 713 2 044,8 7375 0) 5,515 19 451 1 751,1 7376 O 5,956 21 007 1 891,2 7378 0) 5,785 20 405 1 836,9 7400 O 3,094 10 888 981,0 7401 0) 3,535 12 444 1 121,1 7402 (') 3,921 13 806 1 243,7 7403 O 4,289 15 104 1 360,5 7404 0) 4,804 16 919 1 524,0 7405 0) 3,314 11 666 1 051,0 7406 O 3,755 13 222 1 191,1 7407 O 4,141 14 584 1 313,7 7408 0) 4,509 15 882 1 430,5 7409 0) 5,024 17 697 1 594,0 7410 (l) 3,564 12 548 1 130,6 7411 O 4,005 14 104 1 270,7 7412 C) 4,391 15 466 1 393,3 7413 O 4,759 16 764 1 510,1 7415 0) 3,836 13 502 1 216,4 7416 (l) \ 4,277 15 058 1 356,5 7417 O 4,663 16 420 1 479,1 7420 O 4,106 14 456 1 302,2 7421 (l) 4,547 16 012 1 442,3 7460 (l) 5,088 17 945 1 615,4 7461 O 5,529 19 501 1 755,5 7462 (') 5,915 20 863 1 878,1 7463 H 6.283 22 161 1 994.9 14 . 12. 92 Official Journal of the European Communities No L 365/35 \ Positive 1 Negative ' CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7464 0) 6,798 23 976 2 158,4  7465 C) 5&gt;308 18723 1 685,4  7466 0) 5,749 20 279 1 825,5  7467 O 6,135 21 641 1 948,1  7468 C) 6&gt;503 22939 2 064,9  7470 0) 5,558 19 605 1 765,0  7471 (') 5,999 21 161 1 905,1  7472 0) 6,385 22 523 2 027,7  7475 O 5,830 1 ' 20 559 1 850,8  7476 0) 6,271 22 115 1990,9  7500 0) 3,578 12 588 1 134,0  7501 C) 4,019 14 144 1 274,1  7502 0) 4,405 15 506 1 396,7  7503 O ,4,773 16 804 1 513,5  7504 0) 5,288 18 619 1 677,0  7505 C) 3,798 13 366 1 204,0  7506 C) 4 »239 14922 1 344,1  7507 0) 4,625 16 284 1 466,7  7508 O 4,993 17 582 1 583,5  7509 0) 5,508 19 397 1 747,0  7510 0) 4,048 14 248 1 283,6  7511 O 4&gt;489 15 804 1 423,7  7512 O 4,875 17 166 1 546,3  7513 C) 5,243 18 464 1 663,1  7515 O 4,320 15 202 1 369,4  7516 0) 4,761 16 758 1 509,5  7517 0) 5,147 18 120 1 632,1  7520 0) 4,590 16 156 1 455,2  7521 O 5,031 17 712 1 595,3  7560 O 5&gt;368 18938 1 704,8  7561 O 6,026 21 260 1 913,8  7562 O 6,195 21 856 1 967,5  7563 O 6&gt;563 23 154 2 084,3  7564 (l) 7,078 24 969 2 247,8  7565 O 5,588 19 716 1 774,8  7566 0) 6,029 21 272 1 914,9  7567 O 6,415 22 634 2 037,5  7568 0) 6&gt;783 23932 2 154,3  7570 0) 5&gt;838 20 598 1 854&gt;4  7571 0) 6,279 22 154 1 994,5  7572 (*) 6&gt;665 23 516 2 117,1  7575 O 6,110 21 552 1 940,2  7576 C) 6,551 23 108 2.080,3  7600 C) 5&gt;384 18 992 1 709&gt;7  7601 O 5,825 20 548 1 849,8 No L 365/36 Official Journal of the European Communities 14. 12 . 92 \ Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7602 0) 6,211 21910 1 972,4  7603 O 6,579 23 208 2 089,2  7604 O . 7,094 25 023 2 252,7  7605 O 5,604 19 770 1 779,7  7606 O 6,045 21 326 1 919,8  7607 0) 6,431 22 688 2 042,4  7608 O 6,799 23 986 2 159,2  7609 O 7,314 25 801 2 322,7  7610 O 5,854 20 652 1 859,3  7611 0) 6,295 22 208 1 999,4  7612 C) 6,681 23 570 2 122,0  7613 O 7,049 24 868 2 238,8  7615 0) 6,126 21606 1945,1  7616 O 6,567 23 162 2 085,2  7620 O 6,396 22 560 2 030,9  7700 0) 6,207 21 895 1 971,0  7701 O 6 »648 23451 2 111,1  7702 (') 7,034 24 813 2 233,7  7703 O 7,402 26 111 2 350,5  7705 (*) 6,427 22 673 2 041,0  7706 O 6,868 24 229 2 181,1  7707 O 7,254 25 591 2 303,7  7708 O 7,622 26 889 2 420,5  7710 0) 6,677 23 555 2 120,6  7711 0) 7,118 25 111 2 260,7  7712 (') 7,504 26 473 2 383,3  7715 C) 6,949 24 509 2 206,4  7716 (l) 7,390 26 065 2 346,5  7720 O 5,803 20 472 1 842,9  7721 C) 6,244 22 028 1 983,0  7722 (*) 6,630 23 390 2 105,6  7723 0) 6,998 24 688 2 222,4  7725 O 6,023 21 250 1 912,9  7726 O 6,464 22 806 2 053,0  7727 O 6,850 24 168 2 175,6  7728 O 7,218 25 466 2 292,4  7730 O 6,273 22 132 1 992,5  7731 O 6,714 23 688 2 132,6  7732 O 7,100 25 050 2 255,2  7735 O 6,545 23 086 2 078,3  7736 O 6&gt;986 24642 2 218,4  7740 ( ») 7,461 26 321 2 369,4  7741 0) 7,902 27 877 2 509,5  7742 (l) 8,288 29 239 2 632,1  7745 0) 7,681 27 099 2 439,4 14. 12 . 92 Official Journal of the European Communities No L 365/37 \ Positive , ' Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr . Ireland £ Irl Spain Pu  100 kg   7746 O 8&gt;122 28 655 2 579,5  7747 C) 8,508 30 017 2 702,1  7750 0) 7,931 27 981 2 519,0  7751 O 8,372 29 537 2 659,1  7758     7759    '  7760 O 9,119 32 170 2 895,9  7761 O 9 »560 33 726 3 036,0  7762 0) 9,946 35 088 3 158&gt;6  7765 0) 9,339 32 948 2 965,9  '  7766 0) 9,780 34 504 3 106,0  7768  6 247   7769  7 803   7770 O 9,589 33 830 3 045,5  7771 0) 10,030 35 386 3 185,6  , 7778 3,291 11606 1044,8  7779 3,732 13 162 1 184,9  7780 O 10,777 38 019 3 422,5  7781 0) 11,218 39 575 3 562,6  7785 0) 10,997 38 797 3 492,5  7786 O 11,438 40 353 3 632,6  7788 5,081 17 921 1613,3  7789 5,522 19 477 1 753,4  7798 0)     7799 O  6 099   7800 11,284 39 806 3 583,4  7801 11,725 41 362 3 723,5  7802 12,111 42 724 3 846,1  7805 11,504 40 584 3 653,4  7806 11,945 42 140 3 793,5  7807 12,331 43 502 3 916,1  7808 C)  7 222  ¢  7809 C)  8 778   7810 11,754 41 466 3 733,0  7811 12,195 43 022 3 873,1  7818 C) 3,567 12 581 1 132,6  7819 (') 4,008 14 137 1 272,7  7820 0) 11,560 40 781 3 671,2  7821 O 12&gt;001 42 337 3 811,3  7822 (*) 12,387 43 699 3 933,9  7825 C) 11,780 41 559 3 741,2  7826 C) 12,221 43 115 3 881,3  7827 C) 12,607 44 477 4 003,9  7828 O 5,357 18 896 1 701,1  7829 C) 5,798 20 452 1 841,2 No L 365/38 Official Journal of the European Communities 14. 12. 92 III Positive l n Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain I ll DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7830 (l) 12,030 42 441 3 820,8 7831 O 12,471 43 997 3 960,9 7838 O 5,417 19 106 1 719,9 7840 0)    7841 O    7842 O    7843 O  6166  7844 O  7 981  7845 O    7846 O    7847 O    7848 O '  6 944  7849 O  8 759  7850 0)  '  .  7851 O    ¢ 7852 O  6 528  7853 0)  7 826  7855 O    7856 O  6 120  7857 O  7 482  7858 O    7859 O  7 074 , 7860 (l) .    7861 (')    7862 O  6 167  7863 O  7 465  7864 (')  9 280  7865 O    7866 (&gt;)    7867 O  6 945  7868 (')  8 243  7869 O 2,851 10 058 905,5 7870 O    7871 ( »)  6 465  7872 O  7 827  7873 0)  9 125  7875 0)  5 863  7876 0)  7 419  7877 O  8 781  7878 0)  6 817  7879 O  8 373  7900 ( »)    7901 0)  6 105 7902 (')  7 467  7903 0)  8 765  14 . 12. 92 Official Journal of the European Communities No L 365/39 Positive IIIIIIIIIIIIIIIIIIEE Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7904 0) 3,000 10 580 952,5  7905 C)     7906 O  6 883   7907 0)  8 245   7908 0) 2,705 9 543   7909 O 3,220 11 358 1 022,5  7910 0)  6 209   7911 O  7 765   7912 0)  9 127   7913 0) 2&gt;955 10425 938 &gt;6  7915 0)  7 163   7916 C)  8 719   7917 0) 2,859 10 081 907,6  7918 0)  8 117   7919 0) 2,743 9 673 .  7940 0)  6 499   7941 C)  8 055   7942 O  9417   7943 0) 3,037 10 715 964,5  7944 C) 3,552 12 530 1 128,0  7945 0)  7 277   7946 O  8 833   7947 0 2,889 10 195 917,7  7948 C) 3&gt;257 11 493 1 034&gt;5  7949 0) 3,772 13 308 1 198,0  7950 0)  8 159   7951 C) 2,753 9 715   7952 C) 3&gt; 139 11 077 997,3  7953 C) 3&gt;507 12 375 1 114,1  7955 0)  9 113   7956 (') 3,025 10 669 960,5  7957 O 3,411 12 031 1 083,1  7958 O 2,854 10 067 906,2  7959 C) 3,295 11 623 1 046,3  7960 O  9 423   7961 0) 3,112 10 979 988,4  7962 0) 3&gt;498 ° " 12341 1 111,0  7963 O 3,866 13 639 1 227,8  7964 0) 4,381 15 454 1 391,3  7965 C) 2&gt;891 10201 918 &gt;3  7966 0) 3 »332 11 757 1 058,4  7967 0) 3,718 13 119 1 181,0  7968 0) 4,086 14 417 1 297,8  7969 C) 4&gt;601 16232 1 461 '3  7970 0) 3&gt; 141 11 083 997&gt;9 No L 365/40 Official Journal of the European Communities 14. 12. 92 Ill Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7971 O 3,582 12 639 1 138,0 7972 C) 3,968 14 001 1 260,6 7973 0) 4,336 15 299 1 377,4 7975 (f) 3,413 12 037 1 083,7 7976 O 3,854 13 593 1 223,8 7977 O 4,240 14 955 1 346,4 7978 0) 3,683 12 991 1 169,5 7979 0) 4,124 14 547 1 309,6 7980 0) 4,145 14 623 1 316,3 7981 C) 4,586 16 179 1 456,4 7982 0) 4,972 17 541 1 579,0 7983 C) 5,340 18 839 1 695,8 7984 0) 5,855 20 654 1 859,3 7985 O 4,365 15 401 1 386,3 7986 0) 4,806 16 957 1 526,4 7987 O 5,192 18 319 1 649,0 7988 0) 5,560 19 617 1 765,8 7990 O 4,615 16 283 1 465,9 7991 O 5,056 17 839 1 606,0 7992 O 5,442 19 201 1 728,6 7995 C) 4,887 17 237 1 551,7 7996 C) 5,328 18 793 1 691,8 Amounts to be deducted 51xx 0,134 472 42,5 52xx 0,283 998 89,9 53xx 0,452 1 598 143,8 54xx 0,625 2 208 198,8 55xx 0,891 3 149 283,5 56xx 1,292 4 566 411,0 570x 2,006 7 085 637,8 571x 2,006 7 085 637,8 572x 2,808 9 919 893,0 573x 2,808 9 919 893,0 574x 3,610 12 753 1 148,1 5750 * 3,610 12 753 1 148,1 5751 3,610 12 753 1 148,1 5760 4,412 15 587 1 403,2 5761 4,412 15 587 1 403,2 5762 4,412 15 587 1 403,2 5765 4,412 15 587 1 403,2 5766 4,412 15 587 1 403,2 5770 4,412 15 587 1 403,2 5771 4,412 15 587 1 403,2 14 . 12. 92 Official Journal of the European Communities No L 365/41 \ \ Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  5780 5,214 18 421 1 658,4 5781 5,214 18 421 1 658,4 5785 5,214 18 421 1 658,4 5786 5,214 18 421 1 658,4 579x 0,134 472 42,5 5808 0,134 472 42,5 5809 0,134 472 42,5 5818 0,134 472 42,5 5819 0,134 472 42,5 582x 0,134 472 42,5 5830 0,134 472 42,5 5831 0,134 472 42,5 5838 0,283 998 89,9 584x 0,283 998 89,9 585x 0,283 998 89,9 586x 0,452 1 598 143,8 587x 0,452 1 598 143,8 590x 0,625 2 208 198,8 591x 0,625 2 208 198,8 594x 0,891 3 149 283,5 595x 0,891 3 149 283,5 596x 1,292 4 566 411,0 597x 1,292 4 566 411,0 598x 2,006 7 085 637,8 599x 2,006 7 085 637,8 Amounts to be deducted 61xx 0,122 430 38,7 62xx 0,258 910 81,9 63xx 0,412 1 456 131,0 64xx 0,569 2 012 181,1 65xx 0,812 ^ 2 869 258,3 66xx 1,178 4 160 374,5 670x 1,827 6 455 581,1 671x 1,827 6 455 581,1 672x 2,558 9 038 813,6 673x 2,558 9 038 813,6 674x 3,289 11 620 1 046,0 6750 3,289 11 620 1 046,0 6751 3,289 11 620 1 046,0 6760 4,020 14 202 1 278,5 6761 4,020 14 202 1 278,5 6762 4,020 14 202 1 278,5 6765 4,020 14 202 1 278,5 No L 365/42 Official Journal of the European Communities 14. 12 . 92 I l Positive I Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr : Ut FF Dr £ Irl Pu  100 kg   6766 4,020 14 202 1278,5  6770 4,020 14 202 1 278,5  6771 4,020 14 202 1 278,5  6780 4,751 16 784 1 511,0  6781 4,751 16 784 1 511,0  6785 4,751 16 784 1 511,0  6786 4,751 16 784 1 511,0  679x 0,122 430 38,7  6808 0,122 430 38,7  6809 0,122 430 38,7  6818 0,122 430 38,7  6819 0,122 430 38,7  682x 0,122 430 38,7  6830 0,122 430 38,7  6831 0,122 430 38,7  6838 0,258 910 81,9  684x 0,258 910 81,9  685x 0,258 910 81,9  686x 0,412 1 456 131,0  687x 0,412 1 456 131,0  690x 0,569 2 012 181,1  691x 0,569 2 012 181,1  694x 0,812 2 869 258,3  695x 0,812 2 869 258,3  696x 1,178 4 160 374,5  697x 1,178 4 160 374,5  698x 1,827 6 455 581,1  699x 1,827 6 455 581,1 14. 12. 92 Official Journal of the European Communities No L 365/43 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17. 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 365/44 Official Journal of the European Communities 14. 12. 92 ANNEX II Monetary coefficients Products I a iMember States I I I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,041   1,068  1,040  1,071   Milk and milk products   1,041   1,068  1,040  1,071  __ Sugar   1,041   1,068  , 1,040 w 1,074   Cereals   1,041   1,068  1,040  1,074   Eggs and poultry and albumins   1,010   1,033  1,010  1,041  Wine  1,033  1,010 1,047   Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,041   1,068  1,040  1,071   to be applied to refunds :  cereals   1,041   1,068  1,040  1,074   milk   1,041   1,068  1,040  1,071   sugar   1,041   1,068  1,040  1,074   Jams and marmalades (Regulation (EEC) No 426/86)             Olive oil sector           